Office of Chief Counsel
Internal Revenue Service

Memorandum
Release Number: 20133702F
Release Date: 9/13/2013
CC:LB&I:HMT:NEW:2:JACannarozzi
POSTF-129506-13

date:
to:

from:

subject:

August 15, 2013
Mara A. Isumu
Office of Service-wide Interest
Julia A. Cannarozzi
Associate Area Counsel (Newark, Group 2)
(Large Business & International)

Request for Advice
---------------------– Section 6404(g)
This writing may contain privileged information. Any unauthorized disclosure of this
writing may undermine our ability to protect the privileged information. If disclosure is
determined to be necessary, please contact this office for our views.

FACTS
The Taxpayer, ---------------------, is challenging the Service’s determination that
she is not entitled to interest suspension for tax years ------------------------------.1 The
Taxpayer believes she qualifies for “interest suspension” under section 6404(g) for each
of those years. The Service disallowed a loss reported on her returns from a
transaction similar to the distressed asset/debt (“DAD”) transaction.2 The taxpayer

1

The Taxpayer’s returns for the tax years -------------------------------were filed on --------------------------------------------------------------------------------, respectively.
2
The structure of the transaction was as follows: Taxpayer owned 100% of ----------------------------, a disregarded
entity (DRE). DRE owned a partnership interest in -------------------------in turn owned a partnership interest in --------------. Both ---------and ----------are multi-member limited liability companies treated as partnerships for federal

2
agreed with the proposed disallowance of the loss and to the imposition of a section
6662 gross-valuation misstatement penalty. The Taxpayer disagrees with the Service
determination that she is not entitled to “interest suspension” under section 6404(g) for
all --------years. The Taxpayer’s position is outlined in a -----page letter dated --------------------. We agree with the Taxpayer that she is entitled to interest suspension for the -----------tax year. However, as discussed below, we do not believe she is entitled to
interest suspension for the -------------------tax years.
LAW
Generally, interest on underpayments begins to accrue on the date the relevant
tax return is due to be filed. In 1998, the section 6404(g)(1) “interest suspension”
provisions were enacted (IRS Restructuring and Reform Act of 1998 (RRA) (Pub .L. No.
105-206)). The purpose was to afford some relief to taxpayers from the accrual of
interest resulting from unnecessarily prolonged audits. Generally, section 6404(g)(1)
provides for the “suspension of interest” where (a) an individual has filed a return on or
before the due date for that return, and (b) the IRS has failed to provide notice to the
taxpayer specifically stating the taxpayer’s liability and the basis for the liability before
the close of the applicable period. I.R.C. § 6404(g)(1). The RRA also included several
exceptions that limited the applicability of the suspension (e.g., fraud, criminal penalties,
and interest or penalties with respect to any tax liability shown on the return). In 2004,
in response to concerns over the use of abusive “tax shelters,” the American Jobs
income tax purposes. --------- reported a loss from the sale of high basis, low value (built-in loss) receivables on
each of its returns for ----------------. The losses flowed through from ----------to ---------and were ultimately claimed
on the taxpayer’s ----------------returns. After an IRS examination of ---------and ---------, the IRS disallowed the
losses at the partnership level.

3
Creation Act of 2004 (AJCA) (Pub .L. No. 108-357) expanded the exceptions. For tax
years beginning after December 31, 2003, the interest suspension provisions do not
apply to any interest, penalty, addition to tax, or additional amount with respect to any
gross misstatement. I.R.C. § 6404(g)(2)(D). In addition, for interest accruing after
October 3, 2004, the provisions do not apply to any interest, penalty, addition to tax, or
additional amount with respect to any undisclosed reportable transaction or any listed
transaction. I.R.C. § 6404(g)(2)(E). The limited suspension of interest that may have
been allowed prior to October 3, 2004, was further modified by the Gulf Opportunity
Zone Act of 2005 (GOZA) (Pub. L. No. 109-135), effectively repealing the limited
interest suspension unless one of the limited exceptions under section 303(a)(2)(B)(ii)
thru (iv) of GOZA is satisfied.3
ANALYSIS
A. Exception for Undisclosed Reportable Transactions and Listed Transactions
Pursuant to section 6707A(c)(1), reportable transactions are transactions with
respect to which information is required to be included with a return or statement
because the Secretary has determined in regulations prescribed under section 6011
that those transactions have a potential for tax avoidance and evasion. I.R.C.
§ 6707A(c). For purposes of section 6404(g), an undisclosed reportable transaction is a
reportable transaction that is not adequately disclosed as provided under Treas. Reg.
§ 1.6011-4.4 For the years at issue, reportable transactions include loss transactions.

3

None of those exceptions apply to this case.
All references to Treas. Reg. § 1.6011-4 are to those regulations as finalized in T.D. 9046, 2003-1 C.B. 614,
effective for transactions entered into on or after February 28, 2003.
4

4
See Treas. Reg. § 1.6011-4(b)(5). Taxpayers are required to disclose their participation
in reportable transactions by filing a complete Form 8886, Reportable Transaction
Disclosure Statement, that describes the transaction, the expected tax treatment, all
potential tax benefits expected to result from the transaction, and identifies all of the
parties involved. Treas. Reg. § 1.6011-4(d) and the Instructions to Form 8886. If a
taxpayer is a partner in a partnership, the taxpayer has participated in a loss transaction
if the taxpayer’s tax return reflects a flow-through section 165 loss from the partnership
equal to $2 million in a single year or $4 million in any combination of taxable years.
Treas. Reg. § 1.6011-4(b)(5)(i)(C) and (c)(3)(i)(D).
The Taxpayer does not dispute that the underlying transaction is a “loss”
transaction and thus a reportable transaction because she reported a section 165 loss
in excess of $2 million on her taxable year --------return, as well as on her taxable year -----------------------returns. As a result, the Taxpayer was required to disclose her
participation for the tax years ------------------------------. Taxpayer properly disclosed her
participation in the transaction on Forms 8886 attached to each of her returns for her
taxable years ------- through -------.5 Therefore, the reportable transaction exception to
the general rule allowing for “suspension of interest” does not apply for any of those
years.
“Listed transactions” are reportable transactions that are the same as, or
substantially similar to a transaction specifically identified by the Secretary as a tax

5

We assume that copies of the disclosure statements for each year were sent to OTSA as required by Treas. Reg.
§ 1 .6011-4(e)(1).

5
avoidance transaction for purposes of section 6011.6 I.R.C. § 6707A(c)(2). As a type of
reportable transaction, listed transactions must also be disclosed as provided by Treas.
Reg. § 1.6011-4. However, listed transactions are considered separately from other
reportable transactions as an exception to interest suspension because
section 6404(g)(2) provides that interest suspension will be disallowed with respect to
any undisclosed reportable transaction or any listed transaction. Therefore, any listed
transaction, even when that listed transaction is properly disclosed by the taxpayer, fails
to qualify for “suspension of interest.” Treas. Reg. § 301.6404-4(b)(5).
Here, the underlying transaction was characterized as a DAD transaction.
Though DAD transactions may constitute an abusive transaction, DAD is not a listed
transaction. Notice 2008-34, IRB 2008-12 (March 24, 2008), relating to Distressed
Asset Trust (DAT) Transactions (in which taxpayers claim a built-in loss through the use
of a trust) states that DAD transactions are specifically not identified as listed
transactions for purposes of the notice. In addition, DAD transactions are not
substantially similar to any other listed transactions. Coordinated Issue Paper –
Distressed Asset/Debt Tax Shelter, LMSB-04-0407-031 (April 18, 2007), stated that
DAD transactions have been determined not to be substantially similar to Son of Boss
transactions. Since the underlying transaction in this case is not considered a “listed
transaction” (or substantially similar to one), the exception for listed transactions is not
applicable.
B. Exception for Gross Misstatements.

6

A complete list of “Listed Transactions” is available on the IRS website.

6
For tax years beginning after December 31, 2003, interest suspension does not
apply to any interest, penalty, addition to tax, or additional amount with respect to any
gross misstatement. Gross misstatements for purposes of this section include a gross
valuation misstatement within the meaning of section 6662(h)(2)(A) and (B). Treas.
Reg. § 301.6404-4(b)(4).
For returns filed prior to August 17, 2006, section 6662(h)(2)(A)(i) provided in
relevant part that a gross valuation misstatement arises when the adjusted basis of any
property claimed on the return is 400 percent or more of the amount determined to be
correct.7 The value or adjusted basis of property claimed on a return with a correct
value or adjusted basis of zero will be considered to be 400 percent or more of the
correct amount. Treas. Reg. § 1.6662-5(g). For passthrough entities (such as
partnerships or LLCs treated as partnerships for federal tax purposes), the
determination of whether there is a gross valuation misstatement is made at the entity
level. Treas. Reg. § 1.6662-5(h)(1). However, the dollar limitation ($5,000 or $10,000)
is applied at the taxpayer level with respect to the return of the partner. Id.
In Superior Trading, LLC v. Commissioner, 137 T.C. 70 (2011) (appeal pending),
US investors claimed losses from a DAD transaction that involved built-in loss assets
that were contributed to a US partnership by a tax-indifferent Brazilian retailer. As with
the Taxpayer’s transaction in this case, the Superior Trading transaction involved a

7

For returns filed after August 17, 2006, the threshold in section 6662(h)(2)(A)(i) is only 200 percent of the amount
determined to be correct. Based on the filing dates of the Taxpayer’s returns, the 200 percent threshold applies to
her --------tax return. However, the distinction is irrelevant as the misstatement on each of the returns satisfies the
400 percent threshold because the correct basis is zero.

7
series of steps and the use of several layers of partnership structures. The Service
(1) disallowed losses claimed from the DAD transaction, (2) adjusted the partnership’s
basis in the receivables to zero, and (3) asserted the accuracy-related penalty for gross
valuation misstatements under section 6662(h). The Tax Court agreed with the Service
and collapsed the underlying DAD transaction, determined that the partnership’s bases
in the assets were zero, and upheld accuracy-related penalties for gross valuation
misstatements. Superior Trading, 137 T.C. at 74. The misstatement resulting from the
DAD transaction at issue in this case should not be afforded any different treatment
than the DAD transaction in Superior Trading, both involve a gross-valuation
misstatement under section 6662(h)(2)(A), which constitutes a gross misstatement for
purposes of section 6404(g)(2)(D). Treas. Reg. § 301.6404-4(b)(4). It follows that the
Taxpayer is not entitled to interest suspension for any interest, penalty, addition to tax,
or additional amount for the -------------------tax years.
In her --------------------letter, the Taxpayer acknowledges the existence of the
exception for gross misstatements (see letter at ------------------------------). However,
without further explanation, the Taxpayer maintains that she made “no gross
misstatement on her individual tax return,” and concludes that the exception for gross
misstatements does not apply to her -------------------tax years. We believe that our
analysis above is consistent with the plain language of the statute.
CONCLUSION
Taxpayer is entitled to interest suspension for --------because she properly
disclosed her participation in a reportable loss transaction. Taxpayer is not entitled to

8
section 6404(g) interest suspension for the -------------------tax years because the gross
misstatement exception applies to both of those years. The exception for gross
misstatements was effective only after December 31, 2003 and is not applicable with
respect to Taxpayer’s ------- tax year.
If you obtain new information from the Taxpayer that requires further analysis, or
if you have any questions regarding the advice above, please contact Ms. Julia
Cannarozzi at ---------------------.

